Title: From Thomas Jefferson to Marc Auguste Pictet, 5 February 1803
From: Jefferson, Thomas
To: Pictet, Marc Auguste


          
            Dear Sir
            Washington Feb. 5. 1803.
          
          It is long since I ought to have acknoleged your favor of May 20. 1801 which however I did not recieve till January 1802. my incessant occupations on matters which will not bear delay occasion those which can be put off to lie often for a considerable time. I rejoice that the opinion which I gave you on the removal hither proved useful. I knew it was not safe for you to take such a step until it could be done on sure ground. I hoped at that time that some canal shares which were at the disposal of Genl. Washington might have been applied towards the establishment of a good seminary of learning: but he had already proceeded too far on another plan to change their direction. I have still had constantly in view to propose to the legislature of Virginia the establishment of one on as large a scale as our present circumstances would require or bear. but as yet no favorable moment has occurred. in the mean while I am endeavoring to procure materials for a good plan. with this view I am to ask the favor of you to give me a sketch of the branches of science taught in your college, how they are distributed among the professors, that is to say how many professors there are, and what branches of science are allotted to each professor, and the days and hours assigned to each branch. your successful experience in the distribution of business will be a valuable guide to us, who are without experience. I am sensible I am imposing on your goodness a troublesome task: but I believe that every son of science feels a strong & disinterested desire of promoting it in every part of the earth, and it is the consciousness as well as confidence in this which emboldens me to make the present request.   in the line of science we have little new here. our citizens almost all follow some industrious occupation, and therefore have little time to devote to abstract science. in the arts, & especially the mechanical arts many ingenious improvements are made in consequence of the patent-right giving an exclusive use of them for 14. years. but the great mass of our people are agricultural; and the commercial cities, tho’ by the command of newspapers they make a great deal of noise, yet they have little effect in the direction of the government. they are as different in sentiment & character from the country people as any two distinct nations, and are clamorous against the order of things established by the agricultural interest. under this order our citizens generally are enjoying a very great degree of liberty and security in the most temperate manner. every man being at his ease, feels an interest in the preservation of order, and comes forth to preserve it at the first call of the magistrate. we are endeavoring too to reduce the government to the practice of a rigorous economy, to avoid burthening the people, and arming the magistrate with a patronage of money and office which might be used to corrupt & undermine the principles of our government. I state these general outlines to you, because I believe you take some interest in our fortune, and because our newspapers for the most part, present only the caricatures of disaffected minds. indeed the abuses of the freedom of the press here have been carried to a length never before known or borne by any civilized nation. but it is so difficult to draw a clear line of separation between the abuse and the wholesome use  of the press, that as yet we have found it better to trust the public judgment, rather than the magistrate, with the discrimination between truth & falsehood. and hitherto the public judgment has performed that office with wonderful correctness. should you favor me with a letter, the safest channel of conveyance will be the American minister at Paris or London. I pray you to accept assurances of my great esteem & high respect and consideration.
          
            Th: Jefferson
          
        